Title: Louisa Catherine Johnson to John Quincy Adams, 19 May 1797
From: Johnson, Louisa Catherine
To: Adams, John Quincy


        
          London May 19th 1797
        
        Although it is probable you will have quitted the Hague, e’re this can reach you, I cannot help answering your very kind letters, and flattering myself, that they will not arrive too late— I yesterday recieved yours, of the 6th, which I cannot say gave me satisfaction, as it confirmed my fears of your not returning—
        I am sorry my best, and dearest friend, you should ever feel a moments uneasiness, on my account, and would most willingly suffer any thing, to relieve your mind from anxiety—but indeed my Adams, I think we meet with difficulties, and disappointments, enough without anticipating them— Excuse me if I say, it appears to me very unreasonable, to embitter the few moments of happiness within our reach, by permiting ourselves to indulge unpleasant, and disagreeable conjectures— Life is short, and admits not of much real felicity, therefore we ought not to reject the good that offers, by watching for evil, but thankfully accept it, with gratitude to the giver of all good—
        You have accustomed me to write my sentiments without reserve, and to you who possess my whole confidence, I would not wish to conceal a thought, it would be an affectation of delicacy in me, to deny how much I wished to accompany you, yes my beloved friend, I most sincerely wish it was possible, believe me, no trifling obstacle should prevent me, yet if it is attended with any inconvenience to you, I am the last person on earth to desire it, your letters all tend to convince me, that this is the case, and I have relinquished the pleasing hope of our meeting, I acknowledge it has cost me some pain, but I have conquered my feelings, and trust I have

succeeded so far, as to enable me to hear of your departure, without much regret—
        One year my best friend, is almost elapsed since we parted— may the next be more propitious to us than this has been, but alas, I much fear, that many must pass ere I shall experience the delight of beholding you—when I think on this subject my friend, my fortitude almost forsakes me—
        Adieu, all here desire their love— that you may enjoy health, and happiness, is the constant, and earnest prayer / of your tenderly attached,
        
          Louisa C. Johnson
        
      